Citation Nr: 1107291	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  06-15 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher initial evaluation for vascular 
headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to July 1982.  

The appeal comes before the Board of Veterans' Appeals (Board) 
from a rating decision by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran and his spouse testified before a Decision Review 
Officer (DRO) at the RO in September 2007.  A transcript of that 
hearing is contained in the claims file.  

The Board by an August 2009 decision denied a higher initial 
evaluation for the Veteran's claimed vascular headaches.  
However, by an Order of the United States Court of Appeals for 
Veterans Claims (Court) in October 2010 approving an October 2010 
Joint Motion for Remand (Joint Motion) of the parties to that 
appeal, the August 2009 Board decision was vacated, and the case 
remanded to the Board for action consistent with the instructions 
of that Joint Motion.  The Joint Motion and the Court Order left 
undisturbed the Board's determination as to other issues in its 
August 2009 decision.  

REFERRED to the RO for initial consideration is the implied 
request to reopen a claim for service connection for an acquired 
psychiatric disorder, as reasonably raised by the Veteran's 
submitted statement dated January 28, 2011.  The Board having 
denied that claim by its August 2009 decision, and the October 
2010 Court Order and Joint Motion not having disturbed that Board 
adjudication, the request to reopen is not now before the Board 
for appellate consideration.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.


REMAND

The October 2010 Joint Motion took issue with the Board's failure 
to address the notation in a February 2007 VA neurologist's 
report to the effect that the Veteran had "chronic daily 
headaches."  The Board notes in this regard that, in our August 
2009 decision, we extensively relied upon the demonstrable 
unreliability of the Veteran as an historian and reporter of 
symptoms of his claimed vascular headaches.  It thus appears 
that, although the Board substantially arrived at the decision 
that the cognizable and credible evidence of record did not 
support a higher initial evaluation, we did not spell out to the 
satisfaction of all parties this non-reliance on self-reported 
symptoms.  Such determination included a rejection of the 
conclusion that the noted self-reported daily headaches 
represented credibly reported headaches of such severity 
associated with the Veteran's service-connected disorder as to 
warrant a higher initial evaluation on that basis.  

Were it only the Joint Motion which had transpired following the 
Board's August 2009 decision, it might be that an expansion of 
the Reasons and Bases discussion to clarify the credibility issue 
would satisfy the Joint Motion.  However, the Joint Motion also 
required that the Board ensure that the appellant be afforded 
opportunity to submit additional argument or evidence, citing 
Austin v. Brown, 6 Vet. App. 547 (1994); Thurber v. Brown, 5 Vet. 
App. 119 (1993).  Indeed, the Veteran in December 2010 requested 
that the claims file be held open an additional 90 days for an 
opportunity to an information request.  Thereafter, in January 
2011, the Veteran submitted a statement requesting that VA obtain 
additional mental health treatment records from the VA Clinic in 
Cedar Park, Texas, including notes from his treating social 
worker. 

That recent statement by the Veteran appears to be substantially 
directed at the issue of entitlement to service connection for a 
psychiatric disorder, which is no longer before the Board because 
it was decided by the Board in August 2009 and has not been 
disturbed by either the Court Order or Joint Motion.  (That issue 
is referred to the RO, hereinabove, as an implied request to 
reopen a claim for service connection.)  However, the Veteran 
also mentioned treatment records potentially relevant to 
adjudication of the claim pending herein.  Accordingly, remand 
for those records, to the extent not already obtained and 
associated with the claims file, is required prior to further 
appellate review by the Board.  

The Board is loath to delay this case further, which might be 
seen as potentially perpetuating "the hamster-wheel reputation 
of veterans law."  See Coburn v. Nicholson, 19 Vet. App. 427, 
434 (2006) (Lance, J., dissenting).  However, in view of the 
foregoing, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
identify any additional sources of 
information relevant to his claim for higher 
initial evaluation for vascular headaches, 
and ask him to submit any additional evidence 
he may have, or to provide appropriate 
authorization for the RO to obtain such 
evidence.  All records and responses received 
should be associated with the claims file.  

2.   Thereafter, obtain any as yet unobtained 
records from the VA Clinic in Cedar Park, 
Texas, including mental health treatment 
records and records of treatment by the 
Veteran's social worker, identified in the 
Veteran's submitted statement dated January 
28, 2011.  Also request any additional 
indicated potentially relevant evidence, with 
the Veteran assistance as appropriate.  

3.  Thereafter, the RO or AMC should 
readjudicate the remanded claim de novo.  
Staged ratings should be considered for this 
initial rating at issue, pursuant to 
Fenderson v. West, 12 Vet. App 119 (1999).  
If the benefit sought is not granted to the 
Veteran's satisfaction, he and his authorized 
representative should be provided with a 
Supplemental Statement of the Case (SSOC) and 
afforded the appropriate opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________
ANDREW J.  MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of 
th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

